   Case 21-30249             Doc 8     Filed 04/30/21 Entered 04/30/21 17:47:09    Desc Main
                                          Document    Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     (Charlotte Division)

In re:                                               )       Chapter 11
                                                     )
AARNA HOTELS, LLC,                                   )       Case No. 21-30249
                                                     )
                             Debtor.                 )

              DEBTOR’S MOTION FOR ENTRY OF ORDER PROVIDING FOR
                  ADEQUATE ASSURANCE TO UTILITY COMPANIES

         Aarna Hotels, LLC, the above-captioned debtor and debtor in possession (the “Debtor”),

hereby files this motion (the “Motion”) for the entry of an order: (i) determining that sections

362 and 366 apply to the Utility Companies (defined below) in this case; (ii) determining that the

Utility Companies have been provided with adequate assurance of payment within the meaning

of section 366 of the Bankruptcy Code; (iii) prohibiting the Utility Companies from altering,

refusing, or discontinuing services on account of outstanding prepetition invoices; (iv) approving

the Adequate Assurance Procedures (defined below); (v) establishing procedures for the Utility

Companies to object to Adequate Assurance Procedures; and (vi) determining that the Debtor is

not required to provide any additional adequate assurance.        In support thereof, the Debtor

respectfully represents the following:

                                           A. JURISDICTION

         1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. Venue of this case and this Motion in this District is proper pursuant to 28 U.S.C. §§ 1408

and 1409. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The statutory predicates

for relief requested in this Motion are sections 105, 362 and 366 of title 11 of the United States

Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”).




MWH: 10752.001; 00025083.2                       1
   Case 21-30249             Doc 8   Filed 04/30/21 Entered 04/30/21 17:47:09        Desc Main
                                        Document    Page 2 of 7



                                         B. BACKGROUND

         2.       On April 29, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code in this Court.            The Debtor continues in

possession of its properties and the management of its business and affairs as a debtor in

possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner

has been appointed in this chapter 11 case.

         3.       Formed in 2017, the Debtor is a North Carolina limited liability company that

owns and operates an Aloft branded hotel located at 3928 Memorial Parkway in Charlotte, North

Carolina.

                                         C. THE UTILITIES

         4.       In the ordinary course of its business and affairs, the Debtor receives utility

services from various utility companies and other providers (collectively, the “Utility

Companies”) for the provision of electric, gas, water, telephone, internet, and waste removal

services (collectively “Utility Services”). The Utility Companies include, without limitation,

AT&T, Charlotte Water, Duke Energy, Mid-America Telephone/Managed Tech Service,

Piedmont Natural Gas, Spectrum Enterprise, and Waste Management.

         5.       The Debtor has sufficient funds from its ongoing operations to make regular post-

petition payments to the Utility Companies in the ordinary course of its business.

                                      D. RELIEF REQUESTED

         6.       The Debtor seeks the entry of an order, pursuant to sections 105, 362, and 366 of

the Bankruptcy Code, (i) determining that sections 362 and 366 apply to the Utility Companies

in this case, (ii) determining that the Utility Companies have been provided with adequate

assurance of payment within the meaning of section 366 of the Bankruptcy Code, (iii)



MWH: 10752.001; 00025083.2                     2
   Case 21-30249             Doc 8   Filed 04/30/21 Entered 04/30/21 17:47:09         Desc Main
                                        Document    Page 3 of 7



prohibiting the Utility Companies from altering, refusing or discontinuing services on account of

prepetition amounts outstanding, (iv) approving the Adequate Assurance Procedures set forth

herein, (v) establishing procedures for the Utility Companies to object to Adequate Assurance

Procedures, and (vi) determining that the Debtor is not required to provide any additional

adequate assurance to the Utility Companies.

         7.       The Debtor anticipates that it will have adequate funds to pay all post-petition

charges for Utility Services at its business locations. As an additional measure, the Debtor

proposes to deposit an amount equal to one (1) month of Utility Services in the amount of

$13,943.05 into the trust account of Debtor’s counsel (the “Utility Deposit”) to provide adequate

assurance of payment for future services to the Utility Companies.

         8.       In conjunction with the Utility Deposit, the Debtor submits that its ability to pay

future obligations to the Utility Companies in the ordinary course of its business and affairs

constitutes sufficient adequate assurance to the Utility Companies of payment for post-petition

Utility Services (collectively “Proposed Adequate Assurance”).

                                Proposed Adequate Assurance Procedures

         9.       If a Utility Company is not reasonably satisfied that the Proposed Adequate

Assurance provides it with adequate assurance of payment for future services, the Debtor

proposes the following procedures (the “Adequate Assurance Procedures”) for the Utility

Company to request additional adequate assurance:

         a.       Absent compliance with the Adequate Assurance Procedures, the Utility
                  Companies shall be forbidden to discontinue, alter or refuse service on account of
                  any unpaid prepetition charges, or require additional adequate assurance of
                  payment other than the Proposed Adequate Assurance.

         b.       Any Utility Company that requests additional assurance of payment in the form of
                  deposits, prepayments, or otherwise shall serve a request (“Additional Assurance



MWH: 10752.001; 00025083.2                     3
   Case 21-30249             Doc 8   Filed 04/30/21 Entered 04/30/21 17:47:09         Desc Main
                                        Document    Page 4 of 7



                  Request”) so that it is actually received by the Debtor within ten (10) days after
                  service of the Order on this Motion.

         c.       Any Additional Assurance Request is required (i) to be made in writing, (ii) to set
                  forth the location for which utility services are provided, (iii) to include a
                  summary of the Debtor’s payment history relevant to the affected account(s),
                  including any security deposits, and (iv) to set forth with particularity why the
                  Utility Company believes that the Proposed Adequate Assurance is not sufficient
                  adequate assurance of future payment.

         d.       Upon the Debtor’s receipt of any Additional Assurance Request, the Debtor shall
                  have ten (10) days from the receipt of such Additional Assurance Request
                  (“Resolution Period”) to negotiate with such Utility Company to resolve such
                  Utility Company's request for additional assurance of payment.

         e.       The Debtor (i) is authorized, in its sole discretion, to resolve any Additional
                  Assurance Request by mutual agreement with the Utility Company and without
                  further order of the Court in the event such resolution involves an amount of
                  $1,000.00 or less, and (ii) may resolve an Additional Assurance Request for an
                  amount in excess of $1,000.00 upon approval of the Court, which may be
                  requested on an expedited basis.

         f.       If the Debtor is not able to reach a resolution with the Utility Company during the
                  Resolution Period, the Debtor will request a hearing before this Court to
                  determine the adequacy of assurance of payment with respect to a particular
                  Utility Company (“Determination Hearing”) within ten (10) days after the
                  Resolution Period.

         g.       Pending resolution of the Additional Assurance Request by Court Order or
                  agreement among the Debtor and the Utility Company, the applicable Utility
                  Company shall be restrained from discontinuing, altering, or refusing service to
                  the Debtor on account of unpaid charges for prepetition services or on account of
                  any objections to the Proposed Adequate Assurance.

         h.       Any Utility Company that fails to make a timely Additional Assurance Request
                  shall be deemed to be satisfied that the Proposed Adequate Assurance constitutes
                  adequate assurance of payment, and the Utility Company shall be deemed to have
                  waived any right to seek additional adequate assurance during the course of this
                  chapter 11 case.




MWH: 10752.001; 00025083.2                     4
   Case 21-30249             Doc 8   Filed 04/30/21 Entered 04/30/21 17:47:09          Desc Main
                                        Document    Page 5 of 7



                                       E. BASIS FOR RELIEF

           Uninterrupted Utility Service is Critical to the Debtor’s Business and Affairs

         10.      The Debtor’s access to uninterrupted Utility Services is essential to its ongoing

operations. Should a Utility Company refuse or discontinue Utility Services, even for a brief

period, the Debtor’s business would be severely disrupted. If such disruption occurred, the

impact on the Debtor’s operations and revenue would be detrimental and would jeopardize not

only the Debtor’s ability to reorganize its affairs in this case, but also the health and safety of its

hotel guests. It is critical that the Utility Services continue uninterrupted.

         11.      The Debtor anticipates that it will have sufficient funds from which to pay all

post-petition charges for Utility Services. Notwithstanding, the Utility Deposit will provide

adequate assurance of payment to the Utility Companies.             In the event that the Proposed

Adequate Assurance does not provide adequate assurance of payment to the Utility Companies,

the Adequate Assurance Procedures will provide a fair, reasonable, and orderly mechanism for

the Utility Companies to seek additional adequate assurance while maintaining the status quo for

the benefit of all parties in interest in this chapter 11 case.

         12.      In addition, the Adequate Assurance Procedures reasonably allow the Utility

Companies to request additional adequate assurance under any unique facts and circumstances

that may exist.       Separate negotiations with each of the Utility Companies with respect to

adequate assurance would be unnecessarily costly and would divert the Debtor’s personnel and

attorneys from other critical tasks related to the operation of its business and this chapter 11 case.

         13.      The relief requested herein by the Debtor would ensure continued Utility Services

to the Debtor while providing the Utility Companies with adequate assurance and a reasonable

means by which to resolve any dispute as to adequate assurance.



MWH: 10752.001; 00025083.2                      5
   Case 21-30249             Doc 8   Filed 04/30/21 Entered 04/30/21 17:47:09        Desc Main
                                        Document    Page 6 of 7



                   The Utility Deposit Constitutes Adequate Assurance of Payment

         14.      Pursuant to section 366 of the Bankruptcy Code, a utility “may not alter, refuse,

or discontinue service to, or discriminate against . . . .” a debtor due to a bankruptcy filing or

prepetition debt if, within 30 days of the filing date, the Debtor provides adequate assurance of

payment. See 11 U.S.C. § 366. Further, “[t]he policy underlying § 366 is to protect debtors from

utility service cutoffs upon the filing of a bankruptcy case, while at the same time providing

utility companies with adequate assurance that the debtor will pay for post-petition services.” In

re Circuit City Stores, Inc., No. 08-35653, 2009 Bankr. LEXIS 237, at *11 (E.D. Va. Jan. 14,

2009) (citing H.R. Rep. No. 95-595, at 350 (1978), as reprinted in 1978 U.S.C.C.A.N. 5964,

6306).

         15.      In addition, while section 366 requires a Debtor to furnish a utility adequate

assurance of payment, it does not require the Debtor to provide an “absolute guarantee” of

payment. Id. at *13.

         16.      The Debtor submits that the proposed adequate assurance is adequate in this case.

         17.      No previous motion for the relief sought herein has been made to this or any other

Court.

                                             F. NOTICE

         18.      Notice of this Motion has been given to (a) the Bankruptcy Administrator for the

Western District of North Carolina, (b) the Debtor’s Utility Companies, (c) the Debtor’s twenty

(20) largest unsecured creditors, (d) the subchapter V trustee, and (e) those parties requesting

notice pursuant to Bankruptcy Rule 2002.




MWH: 10752.001; 00025083.2                     6
   Case 21-30249             Doc 8   Filed 04/30/21 Entered 04/30/21 17:47:09    Desc Main
                                        Document    Page 7 of 7



                                          G. CONCLUSION

         WHEREFORE, the Debtor respectfully request that the Court enter a final order (i)

determining that sections 362 and 366 apply to the Utility Companies in this case, (ii)

determining that the Utility Companies have been provided with adequate assurance of payment

within the meaning of section 366 of the Bankruptcy Code, (iii) prohibiting the Utility

Companies from altering, refusing or discontinuing services on account of prepetition amounts

outstanding, (iv) approving the Adequate Assurance Procedures, (v) establishing procedures for

the Utility Companies to object to Adequate Assurance Procedures, (vi) determining that the

Debtor is not required to provide any additional adequate assurance, and (vii) granting the

Debtor such other and further relief as may be just and proper.

Dated: Charlotte, North Carolina
       April 30, 2021

                                               MOON WRIGHT & HOUSTON, PLLC

                                                      /s/ Richard S. Wright
                                               Richard S. Wright (NC Bar No. 24622)
                                               rwright@mwhattorneys.com
                                               Caleb Brown (NC Bar No. 41131)
                                               cbrown@mwhattorneys.com
                                               121 W. Trade Street, Suite 1950
                                               Charlotte, North Carolina 28202
                                               Telephone: (704) 944-6560
                                               Counsel for the Debtor




MWH: 10752.001; 00025083.2                     7
